UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
Precious Okereke,                             )                                        04/23/2020
                                              )                                Clerk, U.S. District & Bankruptcy
                Plaintiff,                    )                                Court for the District of Columbia
                                              )
        v.                                    )       Civil Action No. 20-42 (UNA)
                                              )
Juan R. Torruella et al.,                     )
                                              )
                Defendants.                   )


                                   MEMORANDUM OPINION

        This matter, filed pro se, is before the Court on consideration of plaintiff’s complaint and

application to proceed in forma pauperis. The application will be granted, and this case will be

dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of the case “at any time” the

court determines that it is frivolous).

        Plaintiff is a resident of Boston, Massachusetts. She has sued six circuit judges in the

United States Court of Appeals for the First Circuit and one district judge in the United States

District Court for the District of Massachusetts. Compl. at 4 (“Parties”). The Complaint, to the

extent intelligible, is based on (1) the alleged decisions of United States District Judge Indira

Talwani during plaintiff’s civil case against United States District Judge Rya W. Zobel, and (2)

the circuit court’s alleged dismissal of plaintiff’s appeal. See id. at 1-3, 5-6. Plaintiff seeks $80

million in compensatory and punitive damages from each defendant. Id. at 7.

        An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Judges enjoy absolute

immunity from suits based on acts taken in their judicial capacity, so long as they have jurisdiction


                                                  1
over the subject matter. Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam)

(citing cases). Consequently, a complaint, such as here, against judges who have “done nothing

more than their duty” is “a meritless action.” Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995); see accord Caldwell v. Kagan, 777 F. Supp. 2d
177, 179 (D.D.C. 2011) (finding “claims against the district and court of appeals judges . . . patently

frivolous because federal judges are absolutely immune from lawsuits predicated, as here, for their

official acts”).

        In addition, complaints lacking “an arguable basis either in law or in fact” are subject to

dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Crisafi, 655 F.2d at

1307-08 (“A court may dismiss as frivolous complaints reciting bare legal conclusions . . ., or

postulating events and circumstances of a wholly fanciful kind.”). Plaintiff’s complaint satisfies

this standard as well. So, this case will be dismissed with prejudice. See Firestone v. Firestone,

76 F.3d 1205, 1209 (D.C. Cir. 1996) (per curiam) (“A dismissal with prejudice is warranted . . .

when a trial court ‘determines that the allegation of other facts consistent with the challenged

pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv.,

753 F.2d 1088, 1091 (D.C. Cir. 1985) (emphasis omitted)). A separate order accompanies this

Memorandum Opinion.



                                                       _________s/_____________
                                                       AMY BERMAN JACKSON
Date: April 22, 2020                                   United States District Judge




                                                  2